DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 8 and 15 recite a very specific synchronization method.  The method includes identifying a virtual scene with a virtual object, a first object and a second object.  Attribute information of the first object and the second object are obtained.  A first distance between the virtual object and the first object and a second distance between the virtual object and the second object is determined.  Next, synchronizing the first attribute information and the second attribute information with a terminal corresponding to the virtual object, when the first distance between the virtual object and the first object is within a first attribute synchronization range of the first object and the second distance between the virtual object and the second object is within a second attribute synchronization range of the second object, the first attribute synchronization range of the first object being greater than the second attribute synchronization range of the second object.
Zhou et al. (US PG pub 2017/0153864) is the closest prior art.  It defines a first object and a second object with attribute information (location, velocity).  It also determines a distance, but the distance is determined from a different perspective and there is no reference to a virtual object or a synchronization range.
None of the cited prior art shows or teaches the full combination of limitations recited in the independent claims.  Claims 2-7, 9-14, and 16-20 are dependent upon claims 1, 8, and 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A CUFF/Primary Examiner, Art Unit 3715